Case 1:17-cv-06033-LTS-BCM Documenti117 Filec-O6/10/20—Pacge—-of-t—-——

 

   
   
   

 

 

 

 

 

USDC SDNY —
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOCH
SOUTHERN DISTRICT OF NEW YORK DATE F LED: o\t0 | | gat
JAN HARRIS,
Plaintiff, 17 CIVIL 6033 (LTS)(BCM)
-against- JUDGMENT
TD AMERITRADE INC., et al.,
Defendants.
---- -- x

 

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Order dated June 10, 2020, Plaintiffs motions for leave to
amend her Complaint, immediate possession of her Bancorp holdings, and for a declaratory
judgment are denied. Judgment is entered dismissing Plaintiff's claims against Defendants TD
Ameritrade Inc., TD Ameritrade Clearing, Inc., and Scottrade Inc., without prejudice to
arbitration, and the claims against Defendants Depository Trust and Clearing Corporation,
Depository Trust Company, and Cede & Co. are dismissed with prejudice, in accordance with
the 2018 Order; accordingly, the case is closed.

Dated: New York, New York
June 10, 2020

RUBY J. KRAJICK

 

Clerk of Court

LNWOV VOD

Deputy Clerk

BY:
